UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report February 15, 2012 (Date of earliest event reported) Callon Petroleum Company (Exact name of registrant as specified in its charter) Delaware 001-14039 64-0844345 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation or organization) Identification Number) 200 North Canal St. Natchez, Mississippi39120 (Address of principal executive offices, including zip code) (601) 442-1601 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 — Regulation FD Item 7.01.Regulation FD Disclosure On February 15, 2012, the Company issued a press release providing various operating and financial updates.The press release is included herein as Exhibit 99.1. It shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. As disclosed in a press release dated February 8, 2012, attached as Exhibit 99.2, Callon Petroleum Company announced its plan to conduct a conference call discussing various operating and financial updates to be held on February 16, 2012 beginning at 10:00 a.m. Central Standard Time.The release also referenced availability of visual presentation materials on the company’s website at www.callon.com under the Events and Presentations section. Section 9 — Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits (d)Exhibits Exhibit Number Title of Document Press release dated February 15, 2012 announcing various operating and financial updates. Press release dated February 8, 2012 announcing a conference call to be held February 16, 2012 beginning at 10:00 a.m. (CST). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Callon Petroleum Company (Registrant) February 15, 2012 By:/s/ B. F. Weatherly B.F. Weatherly Executive Vice President and Chief Financial Officer Exhibit Index Exhibit Number Title of Document Press release dated February 15, 2012 announcing various operating and financial updates. Press release dated February 8, 2012 announcing a conference call to be held February 16, 2012 beginning at 10:00 a.m. (CST).
